Title: To Thomas Jefferson from John Christian Senf, 27 September 1784
From: Senf, John Christian
To: Jefferson, Thomas



Sir
Haag Septr. 27th. 1784

It gives me real Pleasures to hear of Your Excellency’s safe Arrival at Paris and being in good Health. I hope Miss Jefferson is the same, And sincerely wish You so to continue.
Colo. Humphrey will have Your Excellency informed that I was a Brother Passenger of His. But on my Way from Brest to Paris, I thought best to hasten to this Country to make Use of the favourable Season to examine the Hedraulique Works before the Weather would be too severe, and postponed to see Paris till next Spring on my Return to America. I make here all necessary Inquiries and hope I shall well informed return to America to the Satisfaction of my friends. Finding it necessary to remain longer at this Country than I at first thought, I shall be under the Necessity to draw on South Carolina or my friends at Charleston for a hundred Guineas to enable me to reach Saxony, as I fall short in my Calculations. I am well furnished with Letters of Introduction to the first People for almost every capitol Place in Holland, and where I pass I am recieved and treated with the greatest Attention, yet I canot think with any Propriety to apply to them to advance me Cash on my Bill of Exchange alone on my first Acquaintance. Your Excellency Know my Situation in America, and having allways had the Kind Assurance to look on You as a real Friend of mine I hope I may assume to ask the favour of You to procure me that Credit for the  mentioned Sum in Amsterdam, and to inform me in a few Lines as soon as it may be convenient, on whom I may address myself to draw in favour of, on Governor Guerard, Comodore Gillon or any of my friends in Charleston, where it may be thought most Suitable. And I give you my Promise that my Order will punctually be answer’d as soon as it shall arrive.
If I can serve Your Excellency with any Information from this Part of the Country, I wait Your Commands. Mr. Dumas, to whom I have given my Direction, will be so good to forward Your Letter to me. You should please to honor me with. I have the Honor to be with perfect Respect Your Excellency’s most obedt. and most humble Servant,

Ch. SenfColo. Engineer So. Carolina

